Case 3:21-cv-02662-BRM-ZNQ Document 9 Filed 03/19/21 Page 1 of 6 PageID: 108




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  TIMOTHY FIDLER, derivatively on behalf of                       Case No.: 3:21-cv-02662
  CELSION CORPORATION,

         Plaintiff,

         vs.

  MICHAEL H. TARDUGNO, JEFFREY W.                      JOINT STIPULATION AND ORDER TO
  CHURCH, NICHOLAS BORYS, DONALD P.                    STAY DERIVATIVE ACTION
  BRAUN, AUGUSTINE CHOW, FREDERICK
  J. FRITZ, ROBERT W. HOOPER, ALBERTO
  R. MARTINEZ, and ANDREAS VOSS,

         Defendants,

         and

  CELSION CORPORATION,

         Nominal Defendant.

       Plaintiff Timothy Fidler (“Plaintiff”), Nominal Defendant Celsion Corporation (“Celsion”

or the “Company”), and Defendants Michael H. Tardugno, Jeffrey W. Church, Nicholas Borys,

Donald P. Braun, Augustine Chow, Frederick J. Fritz, Robert W. Hooper, Alberto R. Martinez,

and Andreas Voss (collectively, the “Individual Defendants” and together with Celsion, the

“Defendants”) (Plaintiff and Defendants collectively, the “Parties”), through their undersigned

counsel, hereby stipulate and agree, as follows:

       WHEREAS, on February 16, 2021, Plaintiff filed a shareholder derivative action on behalf

of Celsion in this Court alleging breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

and for contribution under Sections 10(b) and 21D of the Exchange Act against the Individual

Defendants, captioned Fidler v. Tardugno, et al., Case No. 3:21-cv-02662-BRM-ZNQ (the
Case 3:21-cv-02662-BRM-ZNQ Document 9 Filed 03/19/21 Page 2 of 6 PageID: 109




“Derivative Action”);

       WHEREAS, on March 2, 2021, Plaintiff served the complaint filed in the Derivative

Action (the “Complaint”) on the Company;

       WHEREAS, an earlier-filed and related securities class action involving related claims and

defenses, including alleged violations of the Exchange Act, is pending in the United States District

Court for the District of New Jersey, captioned Spar v. Celsion Corporation, et al., Case No. 3:20-

cv-15228-MAS-DEA (the “Securities Class Action”);

       WHEREAS, the defendants in the Securities Class Action anticipate filing a motion to

dismiss the complaint;

       WHEREAS, if this Derivative Action were not stayed, Defendants would anticipate filing

a motion to dismiss the complaint;

       WHEREAS, counsel for the Parties in the Derivative Action have conferred regarding the

status of this litigation and how it may proceed;

       WHEREAS, based upon the overlapping parties and factual allegations in the Derivative

Action and the Securities Class Action, and to avoid the unnecessary expenditure of judicial

resources, the Parties have agreed, subject to this Court’s approval, that all proceedings and

deadlines in the Derivative Action should be temporarily stayed, pending resolution of the

anticipated motion to dismiss filed in the Securities Class Action, provided Defendants expressly

reserve the right to challenge the Complaint and allegations therein on, or any amended Complaint

and allegations therein, on any and all grounds, and do not waive any arguments or defenses,

except as set forth below;

       WHEREAS, through this stipulation, Plaintiff and Defendants do not concede any

procedural or substantive rights;



                                                    2
Case 3:21-cv-02662-BRM-ZNQ Document 9 Filed 03/19/21 Page 3 of 6 PageID: 110




       WHEREFORE, the Parties, through their undersigned counsel, hereby agree, stipulate, and

respectfully request that the Court enter an Order as follows:

       1.       The defense counsel identified below accept service as of March 12, 2021 on behalf

of the Individual Defendants, and Defendants shall not contest the sufficiency of process or service

of process; provided, however, that this Stipulation does not constitute a waiver of any other

defense, including but not limited to the defense of lack of personal jurisdiction (except as caused

by proper service of the complaint), subject matter jurisdiction or improper venue.

       2.       Except as noted below, all proceedings, including any motion practice, obligation

to respond to the Complaint in the Derivative Action and any amended complaint, and all discovery

and disclosure obligations under the applicable local and federal rules, in the Derivative Action

shall be temporarily stayed until the resolution of the anticipated motion to dismiss in the Securities

Class Action.

       3.       Defendants shall promptly notify Plaintiff should they become aware of any related

derivative lawsuits (“Related Derivative Actions”), or threatened, related derivative lawsuits,

including books and records demands or litigation demands (“Threatened, Related Derivative

Actions”), of which they become aware.

       4.       Defendants shall promptly notify Plaintiff if a court or the parties decline to stay a

Related Derivative Action for a similar or longer duration than the stay of the Derivative Action.

       5.       If a Related Derivative Action is not stayed for the same or longer duration as the

stay of the Derivative Action, Plaintiff may lift the agreed stay upon thirty (30) days’ written notice

via email to Defendants’ undersigned counsel.

       6.       Defendants shall endeavor in good faith to include Plaintiff’s attendance in any

mediation or formal settlement discussion with the plaintiff(s) in the Securities Class Action, any



                                                  3
Case 3:21-cv-02662-BRM-ZNQ Document 9 Filed 03/19/21 Page 4 of 6 PageID: 111




purported plaintiff in any Related Derivative Action, or any purported shareholder in any

Threatened, Related Derivative Actions, to the extent permitted by the Court and agreed to by

other parties; provided that if Plaintiff is not included, Defendants shall separately mediate with

Plaintiff at or about the same time.

        7.     Defendants shall promptly provide Plaintiff with copies of any documents produced

to plaintiff(s) in the Securities Class Action, any Related Derivative Actions, and any Threatened,

Related Derivative Actions.

        8.     Prior to the production of any documents by Defendants to Plaintiff, the Parties

shall enter into a confidentiality agreement and/or a protective order.

        9.     Notwithstanding this stay, Plaintiff may file an amended complaint, although

Defendants shall be under no obligation to respond to the amended complaint during the pendency

of the stay.

        10.    All hearings or conferences currently scheduled in the Derivative Action shall be

postponed until the date and time that will be specified in the Court’s ruling on the proposed

scheduling order to be submitted by the Parties after the stipulated stay of proceedings is lifted.

        11.    Within fourteen (14) days of the date that the stay is lifted, the Parties shall meet

and confer and submit a proposed scheduling order governing further proceedings in the Derivative

Action., including but not limited to Defendants’ anticipated filing of a motion to dismiss in the

Derivative Action, and that the deadline for Defendants to respond to the Complaint or any

amended Complaint in this Derivative Action shall be extended until, at a minimum, thirty days

from the date such stay is lifted.

        12.    After the stay is lifted, Defendants shall not move to stay the Derivative Action in

deference to any other derivative action.



                                                  4
Case 3:21-cv-02662-BRM-ZNQ Document 9 Filed 03/19/21 Page 5 of 6 PageID: 112




       13.     The parties reserve, and this stipulation does not prejudice, any and all of their

respective rights, claims, and defenses, including as to venue and to seek or oppose a further stay,

and to make a motion to dismiss the Complaint or any amended complaint and to oppose such a

motion.

       IT IS SO STIPULATED.

March 18, 2021                                       GIBBONS P.C.


                                                     s/ Kate E. Janukowicz
                                                     Kate E. Janukowicz
                                                     One Gateway Center
                                                     Newark, New Jersey 07102
                                                     Telephone: (973) 596-4913
                                                     Facsimile: (973) 639-8325
                                                     Email: kjanukowicz@gibbonslaw.com


                                                     BAKER MCKENZIE
                                                     Perrie Weiner*
                                                     Ben Turner*
                                                     10250 Constellation Boulevard
                                                     Los Angeles, California 90067
                                                     Telephone: (310) 201-4728
                                                     Facsimile: (310) 201-4721
                                                     Email: Perrie.Weiner@bakermckenzie.com
                                                            Ben.Turner@bakermckenzie.com

                                                     *pro hac vice application forthcoming
                                                     Counsel for Defendants


Respectfully submitted,                              PAWAR LAW GROUP, P.C.

March 18, 2021                                       s/ Vik Pawar
                                                     Vik Pawar
                                                     20 Vesey Street, Suite 1410
                                                     New York, NY 10007
                                                     Telephone: (212) 571-0805
                                                     Facsimile: (212) 571-0938
                                                     Email: vik@pawarlaw.com



                                                 5
Case 3:21-cv-02662-BRM-ZNQ Document 9 Filed 03/19/21 Page 6 of 6 PageID: 113




                                                THE BROWN LAW FIRM, P.C.
                                                Timothy Brown
                                                240 Townsend Square
                                                Oyster Bay, New York 11771
                                                Telephone: (516) 922-5427
                                                Facsimile: (516) 344-6204
                                                Email: tbrown@thebrownlawfirm.net

                                                Counsel for Plaintiff




IT IS SO ORDERED this ___
                      19thday of March, 2021.



                                      ____________________
                                   ______________________________________
                                   UNITED STATES DISTRICT JUDGE
                                   BRIAN R. MARTINOTTI




                                         6
